AUGUSTUS N. HAND, Circuit Judge
(dissenting).
In view of the large amount of testimony by eyewitnesses tending to support the decree, I am not satisfied that the trial judge was wrong in finding that the vessel was unstable. When she left the dolphins, she was loaded to the extent permitted by the port regulations and had felt obliged to reject further cargo for that reason. She had to suffer because of the restriction of her draft of 26 foot, and she could not fill her ballast tanks to deepen her draft and insure proper stability inasmuch as her draft was already 26 feet at the time she broke ground. this deprivation
When the ship reached the bar, sbo may have stranded either because her pilot got out of the channel or because heavy breakers that frequently come in from sea at that point swung her from her course. But her instability and the list which she could not correct owing to her inability to fill her tanks rendered her unseaworthy. The list increased her draft substantially and added to her difficulties in crossing the dangerous bar. She should have had clearance enough to avoid stranding even though she got slightly out of the channel when crossing that unsafe place. When the port authorities fixed a maximum draft, it ought, I think, to be regarded as a standard of what was necessary for seaworthiness at the bar. A failure to conform to this standard, in my opinion, rendered the. vessel unseaworthy unless the list and instability were eorreetible, and I do not think that they were or the ship would not have caused so much comment all the way down to the bar in spite of the attempts of her crew to get her in stable condition. Whether or not the stranding was primarily due to errors of navigation, there was a warrant for finding that the vessel was unstable and bad a bad list which could not bo removed.
While it may not seem worthwhile to dissent in respect to a pure question of fact, I do so because I think we ought not to reverse an experienced trial judge who has been through tliis long record without clearer warrant than appears to exist.
I thirds the decree ought to be affirmed.